DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/13/2019 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2016/0212758 A1) in view of Jose et al. (US 2014/0357193 A1)
Regarding claims 1 and 17. Leung teaches an application management apparatus for controlling tasks, comprising:
 	 a task split and response merge means for diving an application into a plurality of tasks (Paragraphs [0030-0032] teach performing various management task/layer, wherein plurality of separate server 207 bases upon application types/layer) and associate respective Key Performance Indicator (KPI) attributes to the plurality of tasks (Paragraphs [0035], [0077], [0084] teach allocation application base on KPIs).
 	Leung is silent on
a task management means for allocating each of the plurality of tasks to a first or second Radio Access Technology (RAT) based on the KPI attributes, and to derive a plurality of task responses from the first or second RATs to which the respective plurality of tasks are allocated,
 	wherein the task split and response merge means is for merging the plurality of task responses to select the first or second RAT to run the application.
	In an analogous art, Jose teaches
a task management means for allocating each of the plurality of tasks to a first or second Radio Access Technology (RAT) based on the KPI attributes, and to derive a plurality of task responses from the first or second RATs to which the respective plurality of tasks are allocated (Paragraphs [0033], [0037], [0043-0044], [0081] teach allocating first or second Radio Access Technology (RAT)),
 	wherein the task split and response merge means is for merging the plurality of task responses to select the first or second RAT to run the application (Paragraphs 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Leung with Jose’s system such that diving an application into a plurality of tasks and associate respective Key Performance Indicator (KPI) attributes to the plurality of tasks, allocating each of the plurality of tasks to a first or second Radio Access Technology (RAT) and select the first or second RAT to run the application in order to provide an efficiency communication and without interference during transmission.

 	Regarding claims 2  and 18. Leung and Jose teach the application management apparatus of claim 1, Jose teaches wherein the task management means is for allocating each of the plurality of tasks to the first or second RAT based on KPI attribute feedback from Medium Access Control (MAC) layers of the first and second RATs (Paragraphs [0108] [0109-0110], [0115]).

 	Regarding claims 6 and 22. Leung and Jose the application management apparatus of claim 1, Jose teaches wherein the first and second RATs comprise Vehicle-to-Everything (V2X) communication and Dedicated Short Range Communications (DSRC), respectively (Paragraphs [0036-0038], [0055-0056]).



 	Regarding claims 8 and 23. Leung and Jose teach the application management apparatus of claim 1, Jose teaches  wherein the task split and response merge means is for selecting both of the first and second RATs. (Paragraphs [0018], [0108] [0109-0110]).

 	Regarding claim 9. Leung and Jose teach a wireless device, comprising:
the application management apparatus of claim 1. (see claim 1 and 17 rejection)

 	Regarding claims 10 and 10. Leung and Jose teach the wireless device of claim 9, Jose teaches wherein the task split and response merge means is for selecting the first or second RAT based on a RAT preference of a peer wireless device (Paragraphs [0018], [0108]).

 	Regarding claim 11. Leung and Jose teach the wireless device of claim 9, Jose teaches wherein the wireless device is a user equipment (Paragraph [0036]).

 	Regarding claim 12. Leung and Jose teach the wireless device of claim 9, Leung teaches wherein the application management apparatus is configured to receive a request from the wireless device to execute the application (Paragraph [0034]).


 	Regarding claim 14. Leung and Jose teach the wireless device of claim 9, Jose teaches wherein application management apparatus is configured to select, for a plurality of peer wireless devices in a region, the first or second RAT. (Paragraph [0036], [0055-0056]).

 	Regarding claim 15. Leung and Jose teach the wireless device of claim 14, Jose teaches further comprising:
 	a transmitting means for transmitting to the peer wireless devices the selected first or second RAT (Paragraphs [0018], [0108] [0109-0110]).

 	Regarding claim 16. Leung and Jose teach the wireless device of claim 9, Jose teaches wherein the wireless device is configured to communicate with peer wireless devices over a common channel (Paragraph [0115]).


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2016/0212758 A1) in view of Jose et al. (US 2014/0357193 A1) and further view of Ouyang et al. (US 2016/0173211 A1).
Regarding claims 3 and 19. Leung and Jose teach the application management apparatus of claim 2, but is silent on wherein the KPI attribute feedback of the MAC layers comprises measurements of downlink/uplink (DL/UL) throughput, Block Error Rate (BLER), or retransmission rate measurements.
	In an analogous art, Ouyang teaches
 	wherein the KPI attribute feedback of the MAC layers comprises measurements of downlink/uplink (DL/UL) throughput, Block Error Rate (BLER), or retransmission rate measurements (Paragraphs [0056], [0062], [0104]] teach KPI measure tool generating measure downlink through block error rate).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Leung, Jose with Ouyang’s system such that KPI attribute feedback of the MAC layers comprises measurements of downlink/uplink (DL/UL) throughput, Block Error Rate (BLER) in order to provide a reliable level of transmission and saving cost.

 	Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2016/0212758 A1) in view of Jose et al. (US 2014/0357193 A1) and further view of Accongiagioco et al. (US 2014/0355540 A1).
 	Regarding claims 4 and 20. Leung and Jose teach the application management apparatus of any of claims 1, but silent on wherein the task management means is for allocating each of the tasks to the first or second RAT based on channel parameter feedback from physical layers of the first and second RATs.
	In an analogous art, Accongiagioco teaches

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Leung, Jose with Accongiagioco’s system such that allocating each of the tasks to the first or second RAT based on channel parameter feedback from physical layers of the first and second RATs in order to provide an efficiency communication and quality of service.

 	Regarding claims 5 and 21. Leung, Jose and Accongiagioco teach the application management apparatus of claim 4, Accongiagioco teaches wherein the channel parameter feedback comprises measurements of channel interference, available free spectrum, or propagation profile (Paragraphs [0025], [0028], [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641